 Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 1 of 194. PageID #: 35190



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION                        MDL No. 2804
OPIATE LITIGATION
                                                   Case No. 17-MD-2804

This document relates to:                          Judge Dan Aaron Polster
Case No. 18-op-45090

The County of Summit, Ohio, et al.


 DEFENDANTS WALGREEN CO. AND WALGREEN EASTERN CO.’S ANSWER TO
   PLAINTIFFS’ CORRECTED SECOND AMENDED COMPLAINT AND JURY
                            DEMAND


       Defendants Walgreen Co. and Walgreen Eastern Co., Inc. (“Walgreens”) hereby answer

Plaintiffs’ Corrected Second Amended Complaint and Jury Demand as follows. Any allegation

not expressly admitted is denied.

       1.      Walgreens admits that Plaintiffs purport to bring claims against the entities listed

in the first sentence of this paragraph; Walgreens denies that all the entities identified in this

paragraph are still Plaintiffs or Defendants in the case. Walgreens denies the allegations in the

second sentence of this paragraph.

       2.      This paragraph represents a characterization of Plaintiffs’ claims as to which no

response is required. Walgreens agrees that drug addiction and the misuse and abuse of drugs,

including prescription opioid medications, illicit opioids such as heroin, and other drugs,

represents a public health crisis.

       3.      While the allegations of the first sentence of this paragraph are vague, in

particular what Plaintiffs mean by being affected “indirectly” and what they mean to include

within the term “opioid disaster,” Walgreens agrees that drug addiction and the misuse and abuse
                                                   1
 Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 2 of 194. PageID #: 35191



of drugs, including prescription opioid medications, illicit opioids such as heroin, and other

drugs, represents a public health crisis. To the extent that the remaining allegations in this

paragraph are meant to refer to Walgreens, Walgreens denies the allegations. To the extent those

allegations are meant to refer to other Defendants, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       4.      Plaintiffs do not identify the source of the numbers they cite in this paragraph.

Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations in this paragraph and therefore denies them.

       5.      Plaintiffs do not identify the source of the numbers they cite in this paragraph.

Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations in this paragraph and therefore denies them.

       6.      The allegations in this paragraph are vague, including the references to “most of

the overdoses,” “directly related,” “many opioid users,” and “closely resemble.” Walgreens lacks

knowledge sufficient to form a belief as to the truth or falsity of the allegations in this paragraph

and therefore denies them.

       7.      Plaintiffs do not identify the source of the numbers they cite in this paragraph.

Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations in this paragraph and therefore denies them.

       8.      Plaintiffs do not identify the source of the statements they cite in this paragraph.

Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations in this paragraph.

       9.      To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to



                                                   2
 Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 3 of 194. PageID #: 35192



other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       10.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       11.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       12.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       13.     Plaintiffs do not identify the source of the numbers they cite in this paragraph.

Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations in this paragraph and therefore denies them.

       14.     To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       15.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be



                                                 3
 Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 4 of 194. PageID #: 35193



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

        16.     Plaintiffs do not identify the source of the numbers they cite in this paragraph.

Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations in this paragraph and therefore denies them.

        17.     To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them. Walgreens admits the existence of what have

sometimes been called “pill mills” and “rogue prescribers.”

        18.     To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them. Walgreens does not know what Plaintiffs mean

when they say that increased volumes of opioid prescriptions “correlate directly” to various

things, but Walgreens agrees that drug addiction and the misuse and abuse of drugs, including

prescription opioid medications, illicit opioids such as heroin, and other drugs, represents a

public health crisis.

        19.     Walgreens denies that any of its actions have caused “ongoing harm and damage

to Plaintiffs.” Walgreens states that appropriate use of prescription opioid drugs does

“compassionately help[ ] patients.” Walgreens admits that the second sentence of the paragraph

purports to quote a statement by the then-director of the CDC.




                                                  4
 Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 5 of 194. PageID #: 35194



       20.     To the extent that the allegations in the first sentence of this paragraph are meant

to refer to Walgreens, Walgreens denies the allegations. To the extent the allegations in the first

sentence of this paragraph are meant to refer to other Defendants, Walgreens lacks knowledge

sufficient to form a belief as to the truth or falsity of the allegations and therefore denies them.

Walgreens admits that certain governmental entities have spent money responding to opioid

abuse, but denies that Walgreens is legally responsible for those expenditures.

       21.     To the extent that the allegations in the first three sentences of this paragraph are

meant to refer to Walgreens, Walgreens denies the allegations. To the extent the allegations are

meant to refer to other Defendants, Walgreens lacks knowledge sufficient to form a belief as to

the truth or falsity of the allegations and therefore denies them. The allegations of the final

sentence in this paragraph are vague; Walgreens therefore lacks knowledge sufficient to form a

belief as to the truth or falsity of the allegations and therefore denies them.

       22.     To the extent that the allegations in the first three sentences of this paragraph are

meant to refer to Walgreens, Walgreens denies the allegations. To the extent the allegations are

meant to refer to other Defendants, Walgreens lacks knowledge sufficient to form a belief as to

the truth or falsity of the allegations and therefore denies them.

       23.     Plaintiffs do not identify the source of the numbers they cite in this paragraph.

Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations in this paragraph and therefore denies them.

       24.     Walgreens admits that this paragraph purports to identify the reason Plaintiffs

brought this suit. To the extent that the allegation about being “responsible for the crisis” is

meant to refer to Walgreens, Walgreens denies the allegations. To the extent the allegation is




                                                  5
 Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 6 of 194. PageID #: 35195



meant to refer to other Defendants, Walgreens lacks knowledge sufficient to form a belief as to

the truth or falsity of the allegation and therefore denies them.

         25.    This paragraph states legal conclusions as to which no response is necessary. To

the extent that a response is found to be required, Walgreens denies that subject matter

jurisdiction is proper in this Court.

         26.    This paragraph states legal conclusions as to which no response is necessary. To

the extent that a response is found to be required, Walgreens does not dispute this Court’s

personal jurisdiction over Walgreens. For avoidance of doubt, the Court lacks personal

jurisdiction over a different entity previously named in Plaintiffs’ complaint, Walgreens Boots

Alliance, Inc., which moved to dismiss on the basis of the Court’s lack of personal jurisdiction

and against which Plaintiffs voluntarily dismissed all of their claims.

         27.    This paragraph states legal conclusions as to which no response is necessary. To

the extent that a response is found to be required, Walgreens denies that venue is proper in this

Court.

         28.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

         29.    The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

         30.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.




                                                   6
 Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 7 of 194. PageID #: 35196



       31.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       32.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       33.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       34.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       35.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       36.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       37.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.




                                                   7
 Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 8 of 194. PageID #: 35197



       38.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       39.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       40.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       41.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       42.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       43.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       44.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.




                                                   8
 Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 9 of 194. PageID #: 35198



       45.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       46.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       47.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       48.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       49.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       50.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       51.     All of the named entities except Summit County and the City of Akron are no

longer parties to the case. As to Summit County and the City of Akron, Walgreens lacks

knowledge sufficient to form a belief as to the truth or falsity of the allegations and therefore

denies them.




                                                   9
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 10 of 194. PageID #: 35199



       52.     The named entity is no longer a party to the case, so no response is necessary. To

the extent that a response is found to be required, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       53.     All of the named entities except Summit County and the City of Akron are no

longer parties to the case. As to Summit County and the City of Akron, Walgreens lacks

knowledge sufficient to form a belief as to the truth or falsity of the allegations and therefore

denies them.

       54.     Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       55.     While all of the named entities except Summit County and the City of Akron are

no longer parties to the case, Walgreens admits that Plaintiffs purport to define “Plaintiffs.”

       56.     Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       57.     Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       58.     To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies that its actions caused the purported “foreseeable opioid crisis and

opioid public nuisance.” To the extent the allegations are meant to refer to other Defendants,

Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the allegations

and therefore denies them.

       59.     Denied.

       60.     Denied.

       61.     Denied.



                                                  10
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 11 of 194. PageID #: 35200



       62.     Denied.

       63.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       64.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       65.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       66.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       67.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       68.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be



                                                11
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 12 of 194. PageID #: 35201



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       69.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       70.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       71.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       72.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       73.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                12
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 13 of 194. PageID #: 35202



       74.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       75.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       76.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       77.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       78.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       79.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                13
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 14 of 194. PageID #: 35203



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       80.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       81.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       82.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       83.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       84.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                14
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 15 of 194. PageID #: 35204



       85.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       86.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       87.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       88.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       89.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       90.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                15
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 16 of 194. PageID #: 35205



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       91.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       92.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       93.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       94.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       95.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                16
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 17 of 194. PageID #: 35206



       96.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       97.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       98.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       99.     The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       100.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       101.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                17
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 18 of 194. PageID #: 35207



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       102.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       103.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       104.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       105.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       106.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                18
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 19 of 194. PageID #: 35208



       107.    This paragraph represents a characterization of Plaintiffs’ claims as to which no

response is required. To the extent that a response is found to be required, Walgreens admits that

it previously engaged in the distribution of certain prescription opioid medications to certain of

its own retail pharmacies. Walgreens denies the remaining allegations of the paragraph to the

extent they are meant to refer to Walgreens. To the extent that the remaining allegations of the

paragraph are meant to refer to other Defendants, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       108.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       109.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       110.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       111.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.



                                                  19
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 20 of 194. PageID #: 35209



       112.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       113.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       114.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       115.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       116.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       117.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                20
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 21 of 194. PageID #: 35210



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       118.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       119.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       120.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       121.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       122.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                21
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 22 of 194. PageID #: 35211



        123.   The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

        124.   The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

        125.   algreens admits that Walgreens Boots Alliance, Inc., which is no longer a party to

this case, is a Delaware corporation with its principal place of business in Illinois. Walgreens (as

expressly defined above as Walgreen Co. and Walgreen Eastern Co., Inc.) admits that it

previously engaged in the distribution of certain prescription opioid medications to certain of its

own retail pharmacies. Walgreens denies the remaining allegations in this paragraph.

        126.   The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

        127.   Walgreens admits that Plaintiffs purport to use the terms “National Retail

Pharmacies” and “Distributor Defendants” as defined in this paragraph.

        128.   Walgreens admits that Plaintiffs purport to include the listed entities in their

definitions of Defendants, but denies that such inclusion is legally justified in each and every

case.

        129.   Denied.



                                                 22
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 23 of 194. PageID #: 35212



       130.    Walgreens admits that the term “opioids” is often used to refer to a group of

agents, including legal prescription opioid medications and illicit drugs such as heroin, that

interact with opioid receptors found in central nervous system and elsewhere in the human body,

including natural opioids, semi-synthetic opioids, and fully synthetic opioids. Walgreens denies

that all opioids have the same effects on the human body, but admits that certain opioids are

effective in the treatment of pain (analgesia) and that certain opioids have been associated under

some circumstances—in particular, misuse—with feelings of euphoria and with respiratory

depression.

       131.    Walgreens admits that the medicinal use of certain opioids and the potential for

addiction among opioid users has long been recognized. Walgreens lacks knowledge sufficient to

form a belief as to the truth or falsity of the remaining allegations in this paragraph and therefore

denies them.

       132.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       133.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       134.    The allegations of this paragraph are vague, including the references to “little

difference” and “similar molecular structures.” Walgreens therefore denies the allegations.

       135.    Walgreens admits that certain prescription opioid drugs have been regulated as

Schedule II controlled substances by DEA since 1970.

       136.    Walgreens admits that in the twentieth century certain pharmaceutical companies

developed prescription opioid medications and that sometimes the opioids are produced in

combination with other drugs.



                                                 23
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 24 of 194. PageID #: 35213



       137.    The allegations in this paragraph refer to a drug manufactured by Purdue.

Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the allegations

and therefore denies them.

       138.    Plaintiffs do not identify the source of the allegations found in this paragraph.

Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       139.    Plaintiffs do not identify the source of the allegations found in this paragraph.

Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       140.    The first sentence of this paragraph states an opinion as to which no response is

required. The second sentence refers to Purdue; Walgreens lacks knowledge sufficient to form a

belief as to the truth or falsity of those allegations and therefore denies them.

       141.    Plaintiffs do not identify the source of the allegations found in this paragraph.

Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       142.    This paragraph makes allegations about the products and actions of certain

Manufacturing Defendants. Walgreens therefore lacks knowledge sufficient to form a belief as to

the truth or falsity of the allegations and therefore denies them.

       143.    The allegations of this paragraph are vague, including the references to “relatively

quickly,” “typically requires,” and “often do.” Walgreens therefore lacks knowledge sufficient to

form a belief as to the truth or falsity of the allegations and therefore denies them.

       144.    Walgreens admits that some patients discontinuing opioid therapy after more than

a few weeks may suffer withdrawal symptoms.



                                                  24
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 25 of 194. PageID #: 35214



       145.    Plaintiffs do not identify the source of the statement they cite in this paragraph.

Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations in this paragraph and therefore denies it.

       146.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       147.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       148.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       149.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       150.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.



                                                 25
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 26 of 194. PageID #: 35215



       151.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       152.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       153.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       154.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       155.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       156.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                26
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 27 of 194. PageID #: 35216



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       157.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       158.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       159.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       160.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       161.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                27
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 28 of 194. PageID #: 35217



       162.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       163.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       164.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       165.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       166.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       167.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                28
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 29 of 194. PageID #: 35218



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       168.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       169.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       170.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       171.    Denied.

       172.    Walgreens denies the allegation of the paragraph to the extent it is meant to refer

to Walgreens. To the extent the allegation is meant to refer to other Defendants, Walgreens lacks

knowledge sufficient to form a belief as to the truth or falsity of the allegation and therefore

denies it. Walgreens admits that some persons believe that problems of opioid abuse could be

ameliorated by the policies identified in the paragraph.

       173.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens denies the allegations to the extent

they are meant to refer to Walgreens. To the extent the allegations are meant to refer to other



                                                 29
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 30 of 194. PageID #: 35219



Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       174.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       175.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       176.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       177.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       178.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                30
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 31 of 194. PageID #: 35220



       179.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       180.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       181.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       182.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       183.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       184.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                31
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 32 of 194. PageID #: 35221



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       185.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       186.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       187.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       188.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       189.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                32
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 33 of 194. PageID #: 35222



       190.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       191.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       192.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       193.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       194.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       195.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                33
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 34 of 194. PageID #: 35223



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       196.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       197.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       198.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       199.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       200.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                34
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 35 of 194. PageID #: 35224



       201.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       202.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       203.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       204.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       205.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       206.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                35
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 36 of 194. PageID #: 35225



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       207.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       208.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       209.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       210.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       211.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                36
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 37 of 194. PageID #: 35226



       212.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       213.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       214.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       215.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       216.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       217.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                37
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 38 of 194. PageID #: 35227



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       218.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       219.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       220.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       221.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       222.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                38
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 39 of 194. PageID #: 35228



       223.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       224.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       225.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       226.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       227.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       228.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                39
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 40 of 194. PageID #: 35229



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       229.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       230.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       231.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       232.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       233.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                40
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 41 of 194. PageID #: 35230



       234.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       235.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       236.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       237.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       238.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       239.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                41
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 42 of 194. PageID #: 35231



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       240.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       241.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       242.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       243.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       244.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                42
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 43 of 194. PageID #: 35232



       245.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       246.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       247.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       248.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       249.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       250.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                43
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 44 of 194. PageID #: 35233



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       251.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       252.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       253.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       254.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       255.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                44
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 45 of 194. PageID #: 35234



       256.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       257.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       258.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       259.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       260.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       261.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                45
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 46 of 194. PageID #: 35235



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       262.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       263.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       264.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       265.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       266.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                46
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 47 of 194. PageID #: 35236



       267.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       268.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       269.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       270.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       271.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       272.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                47
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 48 of 194. PageID #: 35237



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       273.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       274.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       275.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       276.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       277.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                48
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 49 of 194. PageID #: 35238



       278.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       279.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       280.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       281.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       282.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       283.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                49
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 50 of 194. PageID #: 35239



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       284.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       285.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       286.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       287.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       288.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                50
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 51 of 194. PageID #: 35240



       289.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       290.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       291.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       292.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       293.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       294.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                51
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 52 of 194. PageID #: 35241



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       295.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       296.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       297.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       298.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       299.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                52
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 53 of 194. PageID #: 35242



       300.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       301.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       302.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       303.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       304.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       305.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                53
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 54 of 194. PageID #: 35243



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       306.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       307.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       308.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       309.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       310.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                54
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 55 of 194. PageID #: 35244



       311.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       312.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       313.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       314.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       315.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       316.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                55
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 56 of 194. PageID #: 35245



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       317.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       318.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       319.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       320.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       321.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                56
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 57 of 194. PageID #: 35246



       322.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       323.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       324.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       325.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       326.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       327.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                57
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 58 of 194. PageID #: 35247



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       328.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       329.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       330.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       331.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       332.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                58
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 59 of 194. PageID #: 35248



       333.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       334.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       335.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       336.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       337.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       338.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                59
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 60 of 194. PageID #: 35249



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       339.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       340.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       341.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       342.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       343.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                60
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 61 of 194. PageID #: 35250



       344.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       345.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       346.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       347.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       348.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       349.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                61
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 62 of 194. PageID #: 35251



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       350.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       351.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       352.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       353.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       354.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                62
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 63 of 194. PageID #: 35252



       355.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       356.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       357.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       358.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       359.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       360.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                63
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 64 of 194. PageID #: 35253



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       361.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       362.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       363.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       364.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       365.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                64
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 65 of 194. PageID #: 35254



       366.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       367.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       368.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       369.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       370.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       371.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                65
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 66 of 194. PageID #: 35255



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       372.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       373.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       374.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       375.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       376.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                66
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 67 of 194. PageID #: 35256



       377.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       378.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       379.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       380.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       381.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       382.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                67
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 68 of 194. PageID #: 35257



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       383.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       384.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       385.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       386.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       387.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                68
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 69 of 194. PageID #: 35258



       388.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       389.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       390.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       391.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       392.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       393.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                69
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 70 of 194. PageID #: 35259



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       394.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       395.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       396.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       397.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       398.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                70
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 71 of 194. PageID #: 35260



       399.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       400.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       401.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       402.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       403.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       404.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                71
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 72 of 194. PageID #: 35261



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       405.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       406.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       407.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       408.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       409.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                72
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 73 of 194. PageID #: 35262



       410.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       411.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       412.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       413.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       414.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       415.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                73
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 74 of 194. PageID #: 35263



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       416.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       417.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       418.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       419.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       420.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                74
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 75 of 194. PageID #: 35264



       421.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       422.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       423.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       424.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       425.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       426.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                75
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 76 of 194. PageID #: 35265



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       427.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       428.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       429.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       430.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       431.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                76
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 77 of 194. PageID #: 35266



       432.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       433.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       434.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       435.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       436.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       437.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                77
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 78 of 194. PageID #: 35267



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       438.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       439.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       440.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       441.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       442.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                78
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 79 of 194. PageID #: 35268



       443.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       444.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       445.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       446.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       447.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       448.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                79
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 80 of 194. PageID #: 35269



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       449.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       450.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       451.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       452.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       453.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                80
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 81 of 194. PageID #: 35270



       454.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       455.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       456.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       457.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       458.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       459.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                81
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 82 of 194. PageID #: 35271



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       460.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       461.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       462.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       463.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       464.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                82
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 83 of 194. PageID #: 35272



       465.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       466.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       467.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       468.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       469.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       470.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                83
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 84 of 194. PageID #: 35273



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       471.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       472.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       473.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       474.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       475.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                84
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 85 of 194. PageID #: 35274



       476.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       477.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       478.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       479.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       480.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       481.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                85
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 86 of 194. PageID #: 35275



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       482.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       483.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       484.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       485.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       486.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                86
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 87 of 194. PageID #: 35276



       487.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       488.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       489.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       490.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       491.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       492.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                87
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 88 of 194. PageID #: 35277



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       493.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       494.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       495.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       496.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       497.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                88
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 89 of 194. PageID #: 35278



       498.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       499.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       500.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that at all times it complied

with all registration requirements for distributors of prescription opioid medications during the

time period when it acted as a distributor of those medications.

       501.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act and DEA regulations imposed certain obligations on Walgreens during the time

period when it acted as a distributor of prescription opioid medications and that Walgreens

complied with those obligations. Walgreens otherwise denies the allegations.

       502.    The first sentence of this paragraph states legal conclusions as to which no

response is required. To the extent that the allegations in the second sentence of this paragraph

are meant to refer to Walgreens, Walgreens denies the allegations. To the extent the allegations

are meant to refer to other Defendants, Walgreens lacks knowledge sufficient to form a belief as

to the truth or falsity of the allegations and therefore denies them.




                                                  89
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 90 of 194. PageID #: 35279



       503.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens denies the allegations of the

paragraph to the extent they are meant to refer to Walgreens. To the extent that the allegations of

the paragraph are meant to refer to other Defendants, Walgreens lacks knowledge sufficient to

form a belief as to the truth or falsity of the allegations and therefore denies them.

       504.    The first five sentences of this paragraph contain legal conclusions as to which no

response is required. To the extent that a response is found to be required to the first five

sentences of this paragraph, Walgreens states that the federal Controlled Substances Act and

DEA regulations imposed certain obligations on Walgreens during the time period when it acted

as a distributor of prescription opioid medications and that Walgreens complied with those

obligations. Walgreens otherwise denies the allegations. To the extent that the allegations in the

last sentence of this paragraph are meant to refer to Walgreens, Walgreens denies the allegations.

To the extent the allegations in the last sentence of this paragraph are meant to refer to other

Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       505.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the laws of certain states

imposed certain obligations on Walgreens during the time period when it acted as a distributor of

prescription opioid medications and that Walgreens complied with those obligations. Walgreens

otherwise denies the allegations.

       506.    This paragraph purports to identify Congress’s concerns and design goals in

enacting the CSA. Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.



                                                 90
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 91 of 194. PageID #: 35280



       507.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act and DEA regulations imposed certain obligations on Walgreens during the time

period when it acted as a distributor of prescription opioid medications and that Walgreens

complied with those obligations. Walgreens otherwise denies the allegations.

       508.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act and DEA regulations imposed certain obligations on Walgreens during the time

period when it acted as a distributor of prescription opioid medications and that Walgreens

complied with those obligations. Walgreens otherwise denies the allegations.

       509.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that it does not and has not

engaged in the manufacture of prescription opioid medications.

       510.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act and DEA regulations imposed certain obligations on Walgreens during the time

period when it acted as a distributor of prescription opioid medications and that Walgreens

complied with those obligations. Walgreens otherwise denies the allegations.

       511.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act and DEA regulations imposed certain obligations on Walgreens during the time

period when it acted as a distributor of prescription opioid medications and that Walgreens

complied with those obligations. Walgreens otherwise denies the allegations.



                                                91
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 92 of 194. PageID #: 35281



       512.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act, DEA regulations, and the laws of certain states imposed certain obligations on

Walgreens during the time period when it acted as a distributor of prescription opioid

medications and that Walgreens complied with those obligations. Walgreens otherwise denies

the allegations.

       513.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act, DEA regulations, and the laws of certain states imposed certain obligations on

Walgreens during the time period when it acted as a distributor of prescription opioid

medications and that Walgreens complied with those obligations. Walgreens otherwise denies

the allegations.

       514.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act, DEA regulations, and the laws of certain states imposed certain obligations on

Walgreens during the time period when it acted as a distributor of prescription opioid

medications and that Walgreens complied with those obligations. Walgreens otherwise denies

the allegations.

       515.    Walgreens admits that it possesses a variety of sources of information about its

own retail pharmacies. To the extent that the remaining allegations in this paragraph are meant to

refer to Walgreens, Walgreens denies the allegations. To the extent the remaining allegations are

meant to refer to other Defendants, Walgreens lacks knowledge sufficient to form a belief as to

the truth or falsity of the allegations and therefore denies them.



                                                 92
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 93 of 194. PageID #: 35282



       516.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       517.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act and DEA regulations imposed certain obligations on Walgreens during the time

period when it acted as a distributor of prescription opioid medications and that Walgreens

complied with those obligations. Walgreens otherwise denies the allegations.

       518.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       519.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       520.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       521.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response is required. To the extent that a response is found to be required,



                                                 93
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 94 of 194. PageID #: 35283



Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the allegations

and therefore denies them.

       522.    Plaintiffs do not identify where the statements they cite in this paragraph may be

found. Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations in this paragraph.

       523.    Walgreens admits that the DEA has given limited and inconsistent guidance

concerning suspicious orders. Walgreens lacks knowledge sufficient to form a belief as to the

truth or falsity of the allegations in the third and fourth sentences of this paragraph.

       524.    Walgreens admits that Plaintiffs have quoted portions of a September 27, 2006

DEA letter. Walgreens denies Plaintiffs’ characterizations of the letter, and respectfully refers the

Court to any cited documents for their true and correct content. Walgreens otherwise denies the

allegations.

       525.    Walgreens admits that Plaintiffs have quoted portions of a December 27, 2007

DEA letter. Walgreens denies Plaintiffs’ characterizations of the letter, and respectfully refers the

Court to any cited documents for their true and correct content. Walgreens otherwise denies the

allegations.

       526.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       527.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to




                                                  94
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 95 of 194. PageID #: 35284



other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       528.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       529.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       530.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       531.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       532.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       533.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       534.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       535.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       536.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.




                                                95
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 96 of 194. PageID #: 35285



       537.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       538.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       539.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       540.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       541.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       542.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       543.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens denies the allegations.

       544.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens denies the allegations.

       545.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       546.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens denies the allegations.



                                                96
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 97 of 194. PageID #: 35286



       547.    The paragraph is stricken.

       548.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens denies the allegations.

       549.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens denies the allegations.

       550.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens denies the allegations.

       551.    This paragraph states legal conclusions as to which no response is necessary. To

the extent that a response is found to be required, Walgreens denies the allegations.

       552.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens denies the allegations.

       553.    Denied.

       554.    Walgreens admits that DEA maintains the ARCOS database to which DEA

controls access pursuant to statute and its own regulations and policies. To the extent that the

remaining allegations in this paragraph are meant to refer to Walgreens, Walgreens denies the

allegations. To the extent the remaining allegations are meant to refer to other Defendants,

Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the allegations

and therefore denies them.




                                                 97
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 98 of 194. PageID #: 35287



       555.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       556.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       557.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       558.    Walgreens admits that it maintained certain data about its own prescriptions and

had access to certain third-party data about patients and prescribers. To the extent that the

remaining allegations are meant to refer to Walgreens, Walgreens denies the allegations. To the

extent the allegations are meant to refer to other Defendants, Walgreens lacks knowledge

sufficient to form a belief as to the truth or falsity of the allegations and therefore denies them.

       559.    Walgreens admits that it possesses a variety of sources of information about its

own retail pharmacies. To the extent that the remaining allegations in this paragraph are meant to

refer to Walgreens, Walgreens denies the allegations. To the extent the remaining allegations are

meant to refer to other Defendants, Walgreens lacks knowledge sufficient to form a belief as to

the truth or falsity of the allegations and therefore denies them.




                                                  98
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 99 of 194. PageID #: 35288



       560.    Walgreens admits that it had access to certain third-party data about patients and

prescribers. To the extent that the remaining allegations are meant to refer to Walgreens,

Walgreens denies the allegations. To the extent the allegations are meant to refer to other

Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       561.    Walgreens admits that it had access to certain third-party data about patients and

prescribers. To the extent that the remaining allegations are meant to refer to Walgreens,

Walgreens denies the allegations. To the extent the allegations are meant to refer to other

Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       562.    Walgreens admits that it had access to certain third-party data about patients and

prescribers. To the extent that the remaining allegations are meant to refer to Walgreens,

Walgreens denies the allegations. To the extent the allegations are meant to refer to other

Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       563.    Walgreens admits that it had access to certain third-party data about patients and

prescribers. To the extent that the remaining allegations are meant to refer to Walgreens,

Walgreens denies the allegations. To the extent the allegations are meant to refer to other

Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       564.    The paragraph is stricken.

       565.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to



                                                99
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 100 of 194. PageID #: 35289



other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       566.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       567.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       568.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       569.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       570.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.




                                                100
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 101 of 194. PageID #: 35290



       571.    Walgreens admits that it had access to certain third-party data about patients and

prescribers. To the extent that the remaining allegations are meant to refer to Walgreens,

Walgreens denies the allegations. To the extent the allegations are meant to refer to other

Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       572.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       573.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       574.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       575.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       576.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be



                                                101
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 102 of 194. PageID #: 35291



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       577.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       578.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       579.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       580.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       581.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                102
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 103 of 194. PageID #: 35292



       582.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       583.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       584.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       585.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       586.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       587.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                103
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 104 of 194. PageID #: 35293



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       588.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       589.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       590.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       591.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       592.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                104
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 105 of 194. PageID #: 35294



       593.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       594.    This paragraph presents a hypothetical situation rather than making a factual

statement; therefore no response is required. To the extent that a response is found to be required,

Walgreens denies the allegations.

       595.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       596.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       597.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       598.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.



                                                105
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 106 of 194. PageID #: 35295



       599.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       600.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       601.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       602.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       603.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       604.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                106
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 107 of 194. PageID #: 35296



       605.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       606.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       607.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       608.    While Plaintiffs have disclaimed any dispensing claims in this case, Walgreens

admits that it operates pharmacies in many communities across the United States and that those

pharmacies dispense a large variety of different medications pursuant to prescriptions written for

patients by their licensed and registered medical providers, including certain prescription opioid

medications. Walgreens admits that it previously engaged in the distribution of certain

prescription opioid medications to certain of its own retail pharmacies. To the extent that the

remaining allegations are meant to refer to Walgreens, Walgreens denies the allegations. To the

extent the allegations are meant to refer to other Defendants, Walgreens lacks knowledge

sufficient to form a belief as to the truth or falsity of the allegations and therefore denies them.

       609.    Walgreens admits that it previously distributed a variety of prescription

medications to certain of its own retail pharmacies in Summit County and in other states,



                                                 107
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 108 of 194. PageID #: 35297



including certain prescription opioid medications such as fentanyl, hydrocodone, and oxycodone,

and that it has dispensed a variety of prescription medications in Summit County and in other

states, including certain prescription opioid medications such as fentanyl, hydrocodone, and

oxycodone. To the extent that the remaining allegations are meant to refer to Walgreens,

Walgreens denies the allegations. To the extent the allegations are meant to refer to other

Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       610.    Walgreens admits that it has maintained certain data about its distribution and

dispensing activities, including with respect to prescription opioid medications. To the extent that

the remaining allegations are meant to refer to Walgreens, Walgreens denies the allegations. To

the extent the allegations are meant to refer to other Defendants, Walgreens lacks knowledge

sufficient to form a belief as to the truth or falsity of the allegations and therefore denies them.

       611.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act and DEA regulations imposed certain obligations on Walgreens during the time

period when it acted as a distributor of prescription opioid medications and that Walgreens

complied with those obligations. Walgreens otherwise denies the allegations.

       612.    This paragraph states legal conclusions as to which no response is required. While

Plaintiffs have disclaimed any dispensing claims in this case, to the extent that a response is

found to be required, Walgreens states that the federal Controlled Substances Act and DEA

regulations impose certain obligations on Walgreens when it dispenses prescription opioid

medications and that Walgreens has complied with those obligations. Walgreens otherwise

denies the allegations.



                                                 108
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 109 of 194. PageID #: 35298



       613.    While Plaintiffs have disclaimed any dispensing claims in this case, Walgreens

admits that the DEA has given limited and inconsistent guidance concerning suspicious orders.

       614.    While Plaintiffs have disclaimed any dispensing claims in this case, Walgreens

states that 21 C.F.R. § 1301.74(b) addresses suspicious orders, and respectfully refers the Court

to the regulation for its true and correct content. To the extent that a further response is found to

be required, Walgreens denies the allegations.

       615.    While Plaintiffs have disclaimed any dispensing claims in this case, Walgreens

admits that the listed items may be relevant to the evaluation of a specific prescription presented

by a patient. Walgreens otherwise denies the allegations, including the last sentence of the

paragraph.

       616.    The allegations in this paragraph are vague, including the references to

“suspicious pharmacy orders,” “red flags,” and “direct evidence.” Walgreens therefore denies the

allegations.

       617.    While Plaintiffs have disclaimed any dispensing claims in this case, to the extent

that the allegations in this paragraph are meant to refer to Walgreens, Walgreens admits that it

possesses certain data about dispensing and distribution of controlled substances but otherwise

denies the allegations. To the extent the allegations are meant to refer to other Defendants,

Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the allegations

and therefore denies them.

       618.    The allegations in this paragraph are vague, including the reference to “industry

standards.” Walgreens therefore denies the allegations.

       619.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to



                                                 109
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 110 of 194. PageID #: 35299



other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       620.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       621.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       622.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       623.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       624.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.




                                                110
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 111 of 194. PageID #: 35300



       625.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       626.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       627.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       628.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       629.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       630.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                111
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 112 of 194. PageID #: 35301



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       631.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       632.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       633.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       634.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       635.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                112
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 113 of 194. PageID #: 35302



       636.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       637.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       638.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       639.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       640.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       641.    Walgreens admits the allegations of the second sentence but denies the remaining

allegations of this paragraph. The allegation that Walgreens is the “second-largest pharmacy




                                                113
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 114 of 194. PageID #: 35303



store chain” is vague and undefined. Walgreens therefore lacks knowledge sufficient to form a

belief as to the truth or falsity of that allegation and therefore denies it.

        642.    Walgreens admits that it entered into a settlement with DEA and the United States

Department of Justice in June 2013. Walgreens otherwise denies Plaintiffs’ characterization of

the settlement and the remaining allegations in this paragraph and respectfully refers the Court to

the referenced settlement agreement for its true and correct content.

        643.    Walgreens admits that it entered into a settlement with DEA and the United States

Department of Justice in June 2013. Walgreens otherwise denies Plaintiffs’ characterization of

the settlement and the remaining allegations in this paragraph and respectfully refers the Court to

the referenced settlement agreement for its true and correct content.

        644.    Walgreens admits that it entered into a settlement with DEA and the United States

Department of Justice in June 2013. Walgreens otherwise denies Plaintiffs’ characterization of

the settlement and the remaining allegations in this paragraph and respectfully refers the Court to

the referenced settlement agreement for its true and correct content.

        645.    Walgreens admits that it entered into a settlement with DEA and the United States

Department of Justice in June 2013. Walgreens otherwise denies Plaintiffs’ characterization of

the settlement and the remaining allegations in this paragraph and respectfully refers the Court to

the referenced settlement agreement for its true and correct content.

        646.    Walgreens admits that it entered into a settlement with DEA and the United States

Department of Justice in June 2013. Walgreens otherwise denies Plaintiffs’ characterization of

the settlement and the remaining allegations in this paragraph and respectfully refers the Court to

the referenced settlement agreement for its true and correct content.




                                                   114
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 115 of 194. PageID #: 35304



       647.    Walgreens admits that it has entered into settlement agreements with the

Massachusetts and West Virginia attorneys general. Walgreens otherwise denies Plaintiffs’

characterization of the settlements and the remaining allegations in this paragraph.

       648.    Walgreens admits that it has entered into a settlement agreement with the

Massachusetts attorney general. Walgreens otherwise denies Plaintiffs’ characterization of the

settlement and the remaining allegations in this paragraph.

       649.    Walgreens admits that it has entered into a settlement agreement with the

Massachusetts attorney general. Walgreens otherwise denies Plaintiffs’ characterization of the

settlement and the remaining allegations in this paragraph.

       650.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       651.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       652.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                115
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 116 of 194. PageID #: 35305



       653.    The allegations of this paragraph are vague, including the reference to “numerous

prosecutions.” Walgreens therefore lacks knowledge sufficient to form a belief as to the truth or

falsity of the allegations and therefore denies them.

       654.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       655.    The allegations of this paragraph are vague, including the references to

“numerous red flags” and “potential suspicious activity and diversion.” Walgreens therefore

lacks knowledge sufficient to form a belief as to the truth or falsity of the allegations and

therefore denies them.

       656.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       657.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       658.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.



                                                 116
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 117 of 194. PageID #: 35306



       659.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       660.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations of this paragraph and therefore denies them.

       661.    Walgreens admits that prescriptions for opioid medications may be written in one

state and filled in another state for a variety of reasons. Walgreens lacks knowledge sufficient to

form a belief as to the truth or falsity of the remaining allegations of this paragraph and therefore

denies them.

       662.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the remaining allegations of this paragraph and therefore denies them.

       663.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations of this paragraph and therefore denies them.

       664.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations of this paragraph and therefore denies them.

       665.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations of this paragraph and therefore denies them.

       666.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations of this paragraph and therefore denies them.

       667.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations of this paragraph and therefore denies them.




                                                117
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 118 of 194. PageID #: 35307



       668.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations of this paragraph and therefore denies them.

       669.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations of this paragraph and therefore denies them.

       670.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations of this paragraph and therefore denies them.

       671.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       672.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       673.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       674.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                118
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 119 of 194. PageID #: 35308



       675.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       676.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       677.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       678.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       679.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       680.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                119
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 120 of 194. PageID #: 35309



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       681.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       682.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       683.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       684.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act, DEA regulations, and the laws of certain states imposed certain obligations on

Walgreens during the time period when it acted as a distributor of prescription opioid

medications and that Walgreens complied with those obligations. Walgreens otherwise denies

the allegations.

       685.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act, DEA regulations, and the laws of certain states imposed certain obligations on



                                                120
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 121 of 194. PageID #: 35310



Walgreens during the time period when it acted as a distributor of prescription opioid

medications and that Walgreens complied with those obligations. Walgreens otherwise denies

the allegations.

       686.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the federal Controlled

Substances Act, DEA regulations, and the laws of certain states imposed certain obligations on

Walgreens during the time period when it acted as a distributor of prescription opioid

medications and that Walgreens complied with those obligations. Walgreens otherwise denies

the allegations.

       687.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       688.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens denies the allegations.

       689.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       690.    Walgreens admits that the United States Government provided certain data from

its ARCOS database pursuant to the Court’s order, and respectfully refers the Court to the data

for their true and correct contents.

       691.    Walgreens admits that the United States Government provided certain data from

its ARCOS database pursuant to the Court’s order, and respectfully refers the Court to the data

for their true and correct contents. Walgreens otherwise denies the allegations.




                                                121
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 122 of 194. PageID #: 35311



       692.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       693.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       694.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       695.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       696.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       697.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       698.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       699.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       700.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

       701.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens denies the allegations.




                                                122
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 123 of 194. PageID #: 35312



        702.    This paragraph consists of Plaintiffs’ characterizations and conclusions rather

than statements of fact; therefore no response is required. To the extent that a response is found

to be required, Walgreens denies the allegations.

        703.    Paragraph is stricken.

        704.    Paragraph is stricken.

        705.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

        706.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

        707.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

        708.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.

        709.    Walgreens admits that public sources have reported that fatal overdoses from

prescription opioid medications have, in general, increased over time. Walgreens lacks

knowledge sufficient to form a belief as to the truth or falsity of the allegations in second and

third sentences of this paragraph and therefore denies them. To the extent that the allegation in

the fourth sentence of this paragraph is meant to refer to Walgreens, Walgreens denies the

allegation. To the extent the allegation in the fourth sentence of this paragraph is meant to refer

to other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or

falsity of the allegation and therefore denies it.

        710.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations in this paragraph and therefore denies them.



                                                     123
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 124 of 194. PageID #: 35313



       711.    There is no paragraph 711.

       712.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       713.    Denied.

       714.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies the allegations. To the extent the allegations are meant to refer to

other Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity

of the allegations and therefore denies them.

       715.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them. Walgreens agrees that drug addiction and the misuse

and abuse of drugs, including prescription opioid medications, illicit opioids such as heroin, and

other drugs, represents a public health crisis.

       716.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       717.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       718.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       719.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.




                                                  124
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 125 of 194. PageID #: 35314



       720.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       721.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       722.    Plaintiffs do not identify where the statements contained in this paragraph may be

found. Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       723.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       724.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       725.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       726.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       727.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       728.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       729.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       730.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.



                                                125
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 126 of 194. PageID #: 35315



       731.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       732.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       733.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       734.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       735.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       736.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       737.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       738.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       739.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       740.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       741.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.




                                               126
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 127 of 194. PageID #: 35316



       742.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       743.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       744.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       745.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations and therefore denies them.

       746.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       747.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       748.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       749.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                127
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 128 of 194. PageID #: 35317



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       750.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       751.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       752.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       753.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       754.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                128
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 129 of 194. PageID #: 35318



       755.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       756.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       757.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       758.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       759.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       760.    Denied.

       761.    Denied.

       762.    Denied.



                                                129
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 130 of 194. PageID #: 35319



       763.    Denied.

       764.    Denied.

       765.    Denied.

       766.    Denied.

       767.    Walgreens admits that Plaintiffs contend they have suffered harm from unlawful

actions by the Defendants, but Walgreens denies the allegation.

       768.    Denied.

       769.    Denied.

       770.    Denied.

       771.    Denied.

       772.    Denied.

       773.    Walgreens denies that it is guilty of any misconduct, and denies all other

allegations in this paragraph.

       774.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       775.    Walgreens denies the allegations in the first sentence of this paragraph. Walgreens

admits that Plaintiffs have quoted portions of a court order. Walgreens denies Plaintiffs’

characterizations of the order, and respectfully refers the Court to any cited documents for their

true and correct content. Walgreens otherwise denies the allegations.

       776.    Denied.

       777.    Denied.



                                                130
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 131 of 194. PageID #: 35320



       778.    Walgreens denies the allegations in the first sentence of this paragraph. The

remaining allegations in this paragraph are directed at parties other than Walgreens and therefore

no response by Walgreens is required. To the extent that a response is found to be required,

Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the allegations

and therefore denies them.

       779.    Denied.

       780.    Denied.

       781.    Denied.

       782.    Denied.

       783.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       784.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       785.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       786.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be



                                                131
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 132 of 194. PageID #: 35321



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       787.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       788.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       789.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       790.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       791.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                132
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 133 of 194. PageID #: 35322



       792.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       793.    Denied.

       794.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations of this paragraph and therefore denies them.

       795.    Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of

the allegations of this paragraph and therefore denies them.

       796.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       797.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       798.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       799.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be



                                                133
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 134 of 194. PageID #: 35323



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       800.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       801.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       802.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       803.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       804.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                134
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 135 of 194. PageID #: 35324



       805.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       806.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       807.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       808.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       809.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       810.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                135
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 136 of 194. PageID #: 35325



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       811.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       812.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       813.    Denied.

       814.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       815.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       816.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.



                                                136
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 137 of 194. PageID #: 35326



       817.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       818.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       819.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       820.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       821.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       822.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                137
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 138 of 194. PageID #: 35327



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       823.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       824.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       825.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       826.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       827.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                138
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 139 of 194. PageID #: 35328



       828.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       829.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       830.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       831.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       832.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       833.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                139
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 140 of 194. PageID #: 35329



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       834.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       835.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       836.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       837.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       838.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                140
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 141 of 194. PageID #: 35330



       839.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       840.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       841.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       842.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       843.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       844.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                141
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 142 of 194. PageID #: 35331



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       845.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       846.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       847.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       848.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       849.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                142
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 143 of 194. PageID #: 35332



       850.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       851.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       852.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       853.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       854.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       855.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                143
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 144 of 194. PageID #: 35333



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       856.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       857.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       858.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       859.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       860.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                144
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 145 of 194. PageID #: 35334



       861.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       862.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       863.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       864.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       865.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       866.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                145
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 146 of 194. PageID #: 35335



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       867.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       868.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       869.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       870.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       871.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                146
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 147 of 194. PageID #: 35336



       872.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       873.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       874.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       875.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       876.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       877.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                147
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 148 of 194. PageID #: 35337



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       878.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       879.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       880.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       881.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       882.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                148
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 149 of 194. PageID #: 35338



       883.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       884.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       885.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       886.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       887.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       888.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                149
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 150 of 194. PageID #: 35339



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       889.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       890.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       891.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       892.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       893.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                150
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 151 of 194. PageID #: 35340



       894.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       895.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       896.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       897.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       898.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       899.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                151
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 152 of 194. PageID #: 35341



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       900.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       901.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       902.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       903.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       904.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                152
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 153 of 194. PageID #: 35342



       905.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       906.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       907.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       908.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       909.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       910.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                153
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 154 of 194. PageID #: 35343



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       911.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       912.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       913.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       914.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       915.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                154
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 155 of 194. PageID #: 35344



       916.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       917.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       918.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       919.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       920.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       921.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                155
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 156 of 194. PageID #: 35345



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       922.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       923.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       924.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       925.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       926.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                156
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 157 of 194. PageID #: 35346



       927.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       928.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       929.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       930.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       931.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       932.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                157
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 158 of 194. PageID #: 35347



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       933.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       934.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       935.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       936.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       937.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                158
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 159 of 194. PageID #: 35348



       938.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       939.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       940.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       941.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       942.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       943.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                159
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 160 of 194. PageID #: 35349



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       944.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       945.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       946.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       947.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       948.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                160
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 161 of 194. PageID #: 35350



       949.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       950.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       951.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       952.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       953.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       954.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                161
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 162 of 194. PageID #: 35351



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       955.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       956.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       957.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       958.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       959.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                162
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 163 of 194. PageID #: 35352



       960.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       961.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       962.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       963.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       964.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       965.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                163
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 164 of 194. PageID #: 35353



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       966.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       967.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       968.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       969.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       970.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                164
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 165 of 194. PageID #: 35354



       971.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       972.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       973.    The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       974.    Walgreen incorporates its responses to all earlier paragraphs.

       975.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that some of the listed entities

have been dismissed from the case. As to Summit County and the City of Akron, Walgreens

denies that they have the legal authority to bring the claim.

       976.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens denies that the prosecuting attorney

for Summit County has the legal authority to bring the claim.

       977.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that some of the listed entities




                                                165
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 166 of 194. PageID #: 35355



have been dismissed from the case. As to Summit County and the City of Akron, Walgreens

denies that they have the legal authority to bring the claim.

       978.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the document speaks for

itself and respectfully refers the Court to R.C. § 3767.01 for its true and correct content.

Walgreens otherwise denies the allegations.

       979.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the document speaks for

itself and respectfully refers the Court to R.C. § 4729.35 for its true and correct content.

Walgreens otherwise denies the allegations.

       980.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the document speaks for

itself and respectfully refers the Court to R.C. § 3719.011 for its true and correct content.

Walgreens otherwise denies the allegations.

       981.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the document speaks for

itself and respectfully refers the Court to R.C. § 3767.02 for its true and correct content.

Walgreens otherwise denies the allegations.

       982.    Denied.

       983.    Denied.

       984.    Denied.

       985.    Denied.

       986.    Denied.



                                                 166
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 167 of 194. PageID #: 35356



        987.    Denied.

        988.    Denied.

        989.    Denied.

        990.    To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies that it has created or contributed to a nuisance. To the extent the

allegations are meant to refer to other Defendants, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

        991.    Denied.

        992.    Denied.

        993.    Denied.

        994.    Denied.

        995.    Walgreens admits that Plaintiffs seek the identified relief, but denies that they

have any legal entitlement to the relief.

        996.    Walgreens admits that Plaintiffs seek the identified relief, but denies that they

have any legal entitlement to the relief.

        997.    Walgreens incorporates its responses to all earlier paragraphs.

        998.    Denied.

        999.    This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that Plaintiffs’ allegation is

not a complete and accurate description of the law of public nuisance as it applies to the claims

that Plaintiffs purport to bring.

        1000. Denied.

        1001. Denied.



                                                 167
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 168 of 194. PageID #: 35357



       1002. Denied.

       1003. Denied.

       1004. Denied.

       1005. Denied.

       1006. Denied.

       1007. Denied.

       1008. Denied.

       1009. Denied.

       1010. Denied.

       1011. Denied

       1012. Denied.

       1013. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1014. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1015. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.



                                                168
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 169 of 194. PageID #: 35358



       1016. Denied.

       1017. Denied.

       1018. Denied.

       1019. Denied.

       1020. Denied.

       1021. Denied.

       1022. Denied.

       1023. Denied.

       1024. Denied.

       1025. Denied.

       1026. To the extent that the allegations in this paragraph are meant to refer to

Walgreens, Walgreens denies that it has created or contributed to a nuisance. To the extent the

allegations are meant to refer to other Defendants, Walgreens lacks knowledge sufficient to form

a belief as to the truth or falsity of the allegations and therefore denies them.

       1027. Denied.

       1028. Denied.

       1029. Denied.

       1030. Walgreens admits that Plaintiffs purport to want to abate a nuisance, but

Walgreens denies that the Defendants have caused or contributed to a nuisance.

       1031. Denied.

       1032. Denied.

       1033. Denied.

       1034. Denied.



                                                 169
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 170 of 194. PageID #: 35359



       1035. Denied.

       1036. Denied.

       1037. Walgreens admits that Plaintiffs purport to bring this claim as a public nuisance

claim, but Walgreens denies that they have any legal entitlement to relief.

       1038. Walgreens admits that Plaintiffs seek the identified relief, but denies that they

have any legal entitlement to the relief.

       1039. Walgreens incorporates its responses to all earlier paragraphs.

       1040. This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens denies the allegations to the extent

they are meant to refer to Walgreens. To the extent the allegations are meant to refer to other

Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1041. This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens denies the allegations to the extent

they are meant to refer to Walgreens. To the extent the allegations are meant to refer to other

Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1042. This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens denies the allegations to the extent

they are meant to refer to Walgreens. To the extent the allegations are meant to refer to other

Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                170
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 171 of 194. PageID #: 35360



       1043. This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens denies the allegations to the extent

they are meant to refer to Walgreens. To the extent the allegations are meant to refer to other

Defendants, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1044. Denied.

       1045. Denied.

       1046. Denied.

       1047. Walgreens denies that it engaged in conduct the foreseeable result of which was

to harm Plaintiffs.

       1048. Denied.

       1049. Denied.

       1050. Denied.

       1051. Denied.

       1052. Denied.

       1053. Denied.

       1054. Denied.

       1055. Denied.

       1056. Denied.

       1057. Denied.

       1058. Denied.

       1059. Denied.

       1060. Denied.



                                                171
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 172 of 194. PageID #: 35361



       1061. Denied.

       1062. Denied.

       1063. Denied.

       1064. Denied.

       1065. Denied.

       1066. Denied.

       1067. Denied.

       1068. Denied.

       1069. Denied.

       1070. Denied.

       1071. Walgreens admits that Plaintiffs seek the identified relief, but denies that they

have any legal entitlement to the relief.

       1072. Walgreens incorporates its responses to all earlier paragraphs.

       1073. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1074. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1075. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be



                                                172
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 173 of 194. PageID #: 35362



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1076. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1077. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1078. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1079. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1080. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.




                                                173
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 174 of 194. PageID #: 35363



       1081. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1082. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1083. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1084. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1085. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1086. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be




                                                174
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 175 of 194. PageID #: 35364



required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1087. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1088. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1089. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1090. Walgreens incorporates its responses to all earlier paragraphs.

       1091. This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens states that the document speaks for

itself and respectfully refers the Court to R.C. § 2307.60(A)(1) for its true and correct content.

Walgreens otherwise denies the allegations.

       1092. Denied.

       1093. Denied.

       1094. Denied.

       1095. Denied.



                                                175
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 176 of 194. PageID #: 35365



       1096. Denied.

       1097. Denied.

       1098. Denied.

       1099. Denied.

       1100. Denied.

       1101. Denied.

       1102. The allegations in this paragraph are directed at parties other than Walgreens and

therefore no response by Walgreens is required. To the extent that a response is found to be

required, Walgreens lacks knowledge sufficient to form a belief as to the truth or falsity of the

allegations and therefore denies them.

       1103. Denied.

       1104. Denied.

       1105. Denied.

       1106. Denied.

       1107. Walgreens admits that Plaintiffs seek the identified relief, but denies that they

have any legal entitlement to the relief.

       1108. Walgreens incorporates its responses to all earlier paragraphs.

       1109. Denied.

       1110. This paragraph states legal conclusions as to which no response is required. To

the extent that a response is found to be required, Walgreens denies the allegations.

       1111. Denied.

       1112. Denied.

       1113. Denied.



                                                176
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 177 of 194. PageID #: 35366



       1114. Denied.

       1115. Denied.

       1116. Denied.

       1117. Denied.

       1118. Denied.

       1119. Denied.

       1120. Denied.

       1121. Walgreens admits that Plaintiffs seek the identified relief, but denies that they

have any legal entitlement to the relief.

       1122. Walgreens incorporates its responses to all earlier paragraphs.

       1123. Denied.

       1124. Denied.

       1125. Denied.

       1126. Denied.

       1127. Denied.

       1128. Denied.

       1129. Denied.

       1130. Denied.

       1131. Denied.

       1132. Denied.

       1133. Denied.

       1134. Denied.

       1135. Denied.



                                               177
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 178 of 194. PageID #: 35367



       1136. Walgreens admits that Plaintiffs seek the identified relief, but denies that they

have any legal entitlement to the relief.

                                     PRAYER FOR RELIEF

       1137. Walgreens admits that Plaintiffs seek the identified relief, but denies that they

have any legal entitlement to the relief.

                         WALGREENS’ AFFIRMATIVE DEFENSES

       1.       The Complaint fails to state a claim upon which relief may be granted, fails to

state facts sufficient to constitute the purported causes of action, and fails to plead a legally

cognizable injury.

       2.       Plaintiffs’ claims are barred by the applicable statutes of limitation.

       3.       Plaintiffs’ claims are barred by the doctrine of laches.

       4.       Plaintiffs’ claims are barred by the applicable statutes of repose.

       5.       Plaintiffs’ claims are barred or limited for lack of standing.

       6.       Plaintiffs’ claims are barred by the doctrine of primary jurisdiction.

       7.       Plaintiffs’ claims are barred by the voluntary payment doctrine.

       8.       Plaintiffs’ claims are barred by the doctrine of unclean hands.

       9.       Plaintiffs’ claims are barred by the doctrine of in pari delicto.

       10.      Venue may be improper and/or inconvenient in this Court.

       11.      Plaintiffs’ claims are not ripe and/or have been mooted.

       12.      Plaintiffs’ claims and damages are barred or limited, in whole or in part, by

common law, statutory, and state constitutional constraints on the exercise of police powers by a

municipality.




                                                 178
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 179 of 194. PageID #: 35368



        13.       Plaintiffs’ claims and damages are barred or limited by the political question and

separation of powers doctrines and because their claims implicate issues of statewide importance

that are reserved for state regulation.

        14.       Plaintiffs’ claims are barred to the extent they are based on alleged violations of

industry customs because purported industry customs do not create legal duties on Walgreens.

        15.       Plaintiffs’ claims are barred because Plaintiffs are not the real parties in interest.

        16.       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack capacity

to bring their claims, including claims maintained, even indirectly, on behalf of their citizens

and/or claims brought as parens patriae.

        17.       Plaintiffs’ claims are barred to the extent Walgreens has valid defenses which

would bar recovery by those persons on whose behalf Plaintiffs seek recovery.

        18.       Plaintiffs’ claims are subject to all defenses that could be asserted if Plaintiffs’

claims were properly made by individuals on whose behalf Plaintiffs seek to recover.

        19.       Plaintiffs have failed to comply with the requirement that they identify each

patient in whose claim(s) they have a subrogation interest and on whose behalf they have

incurred costs.

        20.       Plaintiffs fail to plead that they reimbursed any prescriptions for any opioid

distributed by Walgreens that harmed patients and should not have been written, that Walgreens

alleged improper conduct caused any health care provider to write any ineffective or harmful

opioid prescriptions, or that any prescription was unauthorized, medically unnecessary,

ineffective, harmful, or caused any of the injuries or harms for which Plaintiffs seek recovery.

        21.       Plaintiffs’ claims are barred by the doctrines of estoppel, waiver, and/or

ratification.



                                                    179
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 180 of 194. PageID #: 35369



         22.   Plaintiffs’ claims against Walgreens do not arise from the same transactions or

occurrences as their claims against other defendants, as required for joinder of parties.

         23.   Plaintiffs failed to join all necessary and indispensable parties, including without

limitation the DEA, health care providers, prescribers, patients, and other third parties whom

Plaintiffs allege engaged in or contributed to the prescription, dispensing, diversion, or use of

opioids.

         24.   Walgreens denies all types of causation, including without limitation cause in

fact, proximate cause, and producing cause, as to the claims asserted against Walgreens.

         25.   Plaintiffs’ claims are barred, in whole or in part, because Walgreens did not

proximately cause the Plaintiffs’ alleged damages, and because the acts of other persons,

including without limitation individuals engaged in the illegal sale and/or use of opioids,

intervened between Walgreens’ acts and Plaintiffs’ alleged harms.

         26.   Plaintiffs’ claims are barred to the extent they are based on the intentional

criminal acts of third parties, which Walgreens had no duty to control or prevent and which act

as superseding and/or intervening causes that extinguish any liability.

         27.   Plaintiffs’ claims are barred because their alleged injuries and damages resulted

from intervening and/or superseding causes, and any act or omission by Walgreens was not the

proximate and/or producing cause of Plaintiffs’ alleged injuries and damages.

         28.   Plaintiffs’ claims are barred, in whole or in part, because their alleged injuries or

damages, if any, were due to illicit use or abuse of the medications at issue by the medication

users.




                                                180
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 181 of 194. PageID #: 35370



       29.     Plaintiffs’ claims are barred to the extent their alleged injuries and damages were

caused or contributed to by the negligence or conduct of Plaintiffs and/or third parties over

whom Walgreens had no control and for whom it is not responsible.

       30.     Plaintiffs’ claims are barred, in whole or in part, because the derivative injury rule

and the remoteness doctrine bar Plaintiffs from recovering payments that they allegedly made on

behalf of their residents to reimburse any expenses for health care, pharmaceutical care, and/or

other public services.

       31.     The alleged injuries and damages asserted by Plaintiffs are too remote and/or

speculative from the alleged conduct of Walgreens to be a basis for liability as a matter of law

and due process and derive solely from the claims of others.

       32.     Plaintiffs would be unjustly enriched if allowed to recover on any of their claims.

       33.     Plaintiffs’ claims are barred because Plaintiffs suffered no injuries or damages as

a result of any action by Walgreens.

       34.     Plaintiffs’ claims are barred, in whole or in part, because their alleged injuries or

damages were caused by unforeseeable or uncontrollable forces over which Walgreens had no

control, including without limitation pre-existing or unrelated medical conditions.

       35.     Plaintiffs’ claims are barred, in whole or in part, because their alleged injuries or

damages were caused by the misuse of the medications involved, by failure to use the

medications properly, by the alteration, modification, or criminal misuse of medications, and/or

the improper prescription of medications by third parties over whom Walgreens had no control.

       36.     Plaintiffs’ claims are barred, in whole or in part, because neither the users of the

subject prescription medications nor their prescribers relied to their detriment upon any statement

by Walgreens in determining to use or prescribe the subject prescription medications.



                                                181
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 182 of 194. PageID #: 35371



         37.   Plaintiffs’ claims are barred in whole or in part under the learned intermediary

doctrine.

         38.   Any injuries and/or damages sustained by Plaintiffs were caused, in whole or part,

by their own failure to effectively enforce the law and prosecute violations thereof and any

recovery by Plaintiffs are barred or, alternatively, should be diminished according to their own

fault.

         39.   Any recovery by Plaintiffs may be barred or limited by the principle of

comparative or contributory fault.

         40.   Any recovery by Plaintiffs may be barred or limited by the principles of informed

consent and/or assumption of the risk, whether primary, express, or implied.

         41.   Walgreens asserts its right to a proportionate reduction, based on the negligence

or other conduct of any settling tortfeasor, responsible third party, or plaintiff, of any damages

found against Walgreens.

         42.   Plaintiffs’ claims are barred to the extent their alleged damages are speculative,

uncertain, or hypothetical.

         43.   Plaintiffs’ damages, if any, were caused by the direct and proximate negligence or

other conduct of entities or persons other than Walgreens, and in the event Walgreens is found

liable to Plaintiffs, Walgreens will be entitled to indemnification, contribution and/or

apportionment.

         44.   Any verdict or judgment that might be recovered by Plaintiffs must be reduced by

those amounts that have already indemnified or with reasonable certainty will indemnify

Plaintiffs in whole or in part for any past or future claimed economic loss from any collateral

source or any other applicable law.



                                                182
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 183 of 194. PageID #: 35372



       45.     In the event of liability against Walgreens (which liability is specifically denied),

a percentage of the tortious conduct that proximately caused Plaintiffs’ injury or loss is

attributable to (1) each of the Plaintiffs; (2) other parties from whom Plaintiffs seek recovery;

and (3) persons from whom Plaintiffs do not seek recovery in this action, including but not

limited to opioid prescribers, their associates, and employers, including hospitals; non-party

manufacturers of prescription opioids; non-party distributors of prescription opioids; non-party

pharmacies and pharmacists employed or formerly employed by those pharmacies; other

individuals or entities involved in the manufacture, import, distribution, diversion, procurement,

sale, dispensing, use, misuse, or abuse of prescription opioids and/or other medications or illegal

drugs; delivery services; federal, state, and local government entities; health insurers and

pharmacy benefit managers; and any other individuals or entities identified by Plaintiffs or any

other defendant as a non-party whose tortious conduct proximately caused Plaintiffs’ injury or

loss. See Ohio Rev. Code § 2307.23.

       46.     In the event of liability against Walgreens (which liability is specifically denied),

the facts will show that they caused fifty percent or less of the conduct that proximately caused

Plaintiffs’ alleged injuries or loss, and Walgreens is therefore liable only for its proportionate

share of damages that represent economic loss. See Ohio Revised Code §§ 2307.22-23. Any

recovery by Plaintiffs must be reduced pursuant to Ohio Rev. Code §§ 2315.32-35 and 2307.23

to account for the acts or omissions attributable to Plaintiffs.

       47.     Plaintiffs failed or refused to exercise reasonable care and diligence to avoid loss

and minimize damages and may not recover for losses that could have been prevented by

reasonable efforts on their part, or by expenditures which might reasonably have been made.

Recovery, if any, should therefore be reduced by Plaintiffs’ failure to mitigate damages, if any.



                                                 183
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 184 of 194. PageID #: 35373



       48.     Plaintiffs’ claims are barred or limited by the economic loss rule.

       49.     Plaintiffs’ claims are barred or limited by the free public services and/or

municipal cost recovery doctrine.

       50.     Plaintiffs’ claims are barred to the extent they relate to Walgreens’ or other

defendants’ alleged advertising, public statements, lobbying, or other activities protected by the

First Amendment to the Constitution of the United States or by the Constitution of the State of

Ohio or that of any other state whose laws may apply.

       51.     The damages which Plaintiffs may be entitled to recover if liability is established

(which liability is specifically denied) are capped pursuant to Ohio Revised Code §§ 2315.18 and

2315.21.

       52.     Any damages that Plaintiffs may recover against Walgreens must be reduced to

the extent that Plaintiffs are seeking damages for alleged injuries or expenses related to the same

user(s) of the subject prescription medications, or damages recovered or recoverable by other

actual or potential plaintiffs. Any damages that Plaintiffs may recover against Walgreens must

be reduced to the extent they unjustly enrich Plaintiffs.

       53.     Plaintiffs’ claims are barred to the extent they rely, explicitly or implicitly, on a

theory of market-share liability.

       54.     To the extent Plaintiffs attempt to seek equitable relief, Plaintiffs are not entitled

to such relief because Plaintiffs have an adequate remedy at law.

       55.     Plaintiffs’ claims are barred, in whole or in part, to the extent that they violate the

Due Process or Ex Post Facto clauses of the United States or Ohio constitutions.

       56.     Defendants’ rights under the Due Process Clause of the U.S. Constitution and

applicable state constitutions or statutes are violated by any financial or other arrangement that



                                                 184
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 185 of 194. PageID #: 35374



might distort a government attorney’s duty to pursue justice rather than his or her personal

interests, financial or otherwise, in the context of a civil enforcement proceeding, including by

Plaintiffs’ use of a contingency fee contract with private counsel.

          57.   Plaintiffs’ claims are barred, in whole or in part, to the extent that they violate the

Dormant Commerce Clause of the United States Constitution.

          58.   Plaintiffs’ claims are preempted by federal law, including without limitation the

federal Controlled Substances Act and the Food, Drug, and Cosmetic Act (“FDCA”).

          59.   Walgreens’ conduct conformed with the FDCA and the requirements of the FDA,

and the activities of Walgreens alleged in the Complaint conformed with all state and federal

statutes, regulations, and industry standards based on the state of knowledge at the relevant

time(s) alleged in the Complaint.

          60.   Plaintiffs’ claims are barred, in whole or in part, by conflict preemption as set

forth in the United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 564 U.S. 604

(2011), and Mutual Pharm. Co. v. Bartlett, 570 U.S. 472 (2013).

          61.   Plaintiffs’ claims are preempted insofar as they conflict with Congress’s purposes

and objectives in enacting relevant federal legislation and authorizing regulations, including the

Hatch-Waxman Amendments to the FDCA and implementing regulations. See Geier v. Am.

Honda Co., 529 U.S. 861 (2000).

          62.   To the extent Plaintiffs assert claims that depend on violations of federal law,

including any claims of a “fraud on the FDA” with respect to the Manufacturer Defendants’

disclosure of information related to the safety of their medications at issue, such claims are

barred and should be dismissed. See Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341

(2001).



                                                 185
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 186 of 194. PageID #: 35375



       63.     To the extent Plaintiffs assert claims that depend on violations of federal law,

including any claims of “fraud on the DEA” with respect to Walgreens’ compliance with statutes

or regulations administered and/or enforced by the DEA, such claims are barred and should be

dismissed. See Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341 (2001).

       64.     Plaintiffs’ claims are barred, in whole or in part, by the deference that common

law accords discretionary actions by the FDA under the FDCA and discretionary actions by the

DEA under the Controlled Substances Act.

       65.     Plaintiffs’ claims are barred, in whole or in part, for failure to exhaust

administrative remedies.

       66.     If Plaintiffs incurred the damages alleged, which is expressly denied, Walgreens

is not liable for damages because the methods, standards, or techniques of designing,

manufacturing, labeling, and distributing of the prescription medications at issue complied with

and were in conformity with the laws and regulations of the Controlled Substances Act, the

FDCA, and the generally recognized state of the art in the industry at the time the product was

designed, manufactured, labeled, and distributed.

       67.     Plaintiffs’ claims are barred to the extent they are based on any allegations

involving failure to provide adequate warnings or information because all warnings or

information that accompanied the allegedly distributed products were approved by the United

States Food & Drug Administration for a product approved under the Federal Food, Drug, and

Cosmetic Act (21 U.S.C. Section 301 et seq.), as amended, or Section 351, Public Health Service

Act (42 U.S.C. Section 262), as amended, or the warnings and information provided were those

stated in monographs developed by the United States Food & Drug Administration for

pharmaceutical products that may be distributed without an approved new drug application.



                                                186
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 187 of 194. PageID #: 35376



       68.     Walgreens did not owe or breach any statutory or common law duty to Plaintiffs.

       69.     Walgreens appropriately, completely, and fully performed and discharged any and

all obligations and legal duties arising out of the matters alleged in the Complaint.

       70.     Plaintiffs’ claims are barred, in whole or in part, because Walgreens complied at

all relevant times with all applicable laws, including all legal and regulatory duties.

       71.     To the extent that Plaintiffs rely on letters or other informal guidance from the

DEA to establish Walgreens’ regulatory duties, such informal guidance cannot enlarge

Walgreens’ regulatory duties in the absence of compliance by DEA with the requirements by the

Administrative Procedure Act, 5 U.S.C. § 551 et seq.

       72.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have no

private right of action under the relevant laws and regulations.

       73.     Plaintiffs’ claims are barred, in whole or in part, by the RESTATEMENT (SECOND)

OF TORTS §   402A, cmts. j and k, and RESTATEMENT (THIRD) OF TORTS: PRODUCTS LIABILITY § 6.

       74.     Walgreens is not liable for any statements in the Manufacturer Defendants’

branded or unbranded materials.

       75.     Plaintiffs’ claims are barred in whole or in part, or are subject to other limitations,

by the Ohio Product Liability Act, Ohio Rev. Code § 2307.71, et seq.

       76.     Plaintiffs’ nuisance claims are barred to the extent that they lack the statutory

authority to bring a nuisance claim under Ohio law or their own applicable county or municipal

codes or regulations.

       77.     Plaintiffs’ nuisance claims are barred or limited to the extent that they have been

abrogated by the Ohio Products Liability Act.




                                                 187
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 188 of 194. PageID #: 35377



       78.     Plaintiffs’ claim of public nuisance is barred or limited because no action of

Walgreens involved interference with real property; illegal conduct perpetrated by third parties

involving the use of an otherwise legal product does not involve a public right against the

distributor sufficient to state a claim for public nuisance; the alleged public nuisance would have

impermissible extraterritorial reach; and the alleged conduct of Walgreens is too remote from the

alleged injury as a matter of law and due process.

       79.     Plaintiffs’ claim for unjust enrichment is barred or limited because Walgreens did

not receive and retain any alleged benefit from Plaintiffs.

       80.     Plaintiffs’ claims are barred, reduced, and/or limited pursuant to the applicable

Ohio statutory and common law regarding limitations of awards, caps on recovery, and setoffs.

       81.     Plaintiffs’ claims are barred, reduced, and/or limited to the extent that Walgreens

is entitled to a credit or setoff for any and all sums Plaintiffs have received in the way of any and

all settlements.

       82.     To the extent that Plaintiffs are alleging fraud, fraudulent concealment, or similar

conduct, Plaintiffs have failed to plead fraud with sufficient particularity.

       83.     Plaintiffs fail to plead any actionable misrepresentation or omission made by or

attributable to Walgreens.

       84.     Plaintiffs may be barred by the doctrines of res judicata and collateral estoppel

from all forms of relief sought in the Complaint.

       85.     Plaintiffs’ claims are barred or limited by the terms and effect of any applicable

Consent Judgment, including by operation of the doctrines of res judicata and collateral estoppel,

failure to fulfill conditions precedent, failure to provide requisite notice, payment, accord and

satisfaction, and compromise and settlement.



                                                 188
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 189 of 194. PageID #: 35378



        86.     Plaintiffs’ claims are barred in whole or in part because no conduct of Walgreens

was misleading, unfair, or deceptive.

        87.     Plaintiffs’ claims may be barred because neither the users, nor the prescribers of

the medications distributed by Walgreens, nor Plaintiffs themselves, relied to their detriment

upon any statement by Walgreens in determining to use the medications at issue.

        88.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of acquiescence,

settlement, or release.

        89.     Walgreens’ liability, if any, will not result from its conduct but is solely the result

of an obligation imposed by law, and thus Walgreens is entitled to complete indemnity, express

or implied, by other parties.

        90.     Plaintiffs’ claims for punitive or exemplary damages or other civil penalties are

barred or reduced by applicable law or statute or, in the alternative, are unconstitutional insofar

as they violate the Due Process clauses of the United States Constitution, the Excessive Fines

Clause of the Eighth Amendment of the United States Constitution, the Full Faith and Credit

Clause of the United States Constitution, the Double Jeopardy Clause of the Fifth Amendment to

the United States Constitution, the Equal Protection Clause of the Fourteenth Amendment to the

United States Constitution, the Sixth Amendment to the United States Constitution, and

applicable provisions of the Constitution of Ohio or that of any other state whose laws may

apply. Any law, statute or other authority purporting to permit the recovery of punitive damages

or civil penalties in this case is unconstitutional, facially and as applied, to the extent that,

without limitation, it:




                                                  189
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 190 of 194. PageID #: 35379



      (1)     lacks constitutionally sufficient standards to guide and restrain the jury’s

      discretion in determining whether to award punitive damages or civil penalties and/or the

      amount, if any;

      (2)     is void for vagueness in that it fails to provide adequate advance notice as to what

      conduct will result in punitive damages or civil penalties;

      (3)     unconstitutionally may permit recovery of punitive damages or civil penalties

      based on harms to third parties, out-of-state conduct, conduct that complied with

      applicable law, or conduct that was not directed, or did not proximately cause harm, to

      Plaintiffs;

      (4)     permits the imposition of punitive damages where the burden of proof is less than

      clear and convincing evidence;

      (5)     permits the imposition of punitive damages without bifurcating the trial and trying

      all punitive damages issues separately, only if and after a finding on the merits of the

      liability of the Defendants;

      (6)     permits the imposition of punitive damages without any predetermined limit on

      any such award;

      (7)     permits an imposition of punitive damages that allows for multiple punishments

      for the same alleged act(s) or omission(s);

      (8)     unconstitutionally may permit recovery of punitive damages or civil penalties in

      an amount that is not both reasonable and proportionate to the amount of harm, if any, to

      Plaintiffs and to the amount of compensatory damages, if any;

      (9)     unconstitutionally may permit jury consideration of net worth or other financial

      information relating to Defendants;



                                               190
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 191 of 194. PageID #: 35380



       (10)    lacks constitutionally sufficient standards to be applied by the trial court in post-

       verdict review of any award of punitive damages or civil penalties;

       (11)    lacks constitutionally sufficient standards for appellate review of any award of

       punitive damages or civil penalties;

       (12)    would unconstitutionally impose a penalty, criminal in nature, without according

       to Defendants the same procedural protections that are accorded to criminal defendants

       under the constitutions of the United States, this State, and any other state whose laws

       may apply; and

       (13)    otherwise fails to satisfy Supreme Court precedent, including, without limitation,

       Pacific Mut. Life Ins. Co. v. Haslip, 499 U.S. 1 (1991); TXO Production Corp. v. Alliance

       Resources Corp., 509 U.S. 443 (1993); BMW of N. Am., Inc. v. Gore, 517 U.S. 559

       (1996); State Farm Mutual Auto. Ins. Co. v. Campbell, 538 U.S. 408 (2003); and Philip

       Morris USA v. Williams, 549 U.S. 346 (2007).

       91.     To the extent that Plaintiffs seeks punitive, exemplary, or aggravated damages,

any such damages are barred because the product at issue, and its labeling, were subject to and

received pre-market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

       92.     Plaintiffs’ claims for punitive or exemplary damages are barred because Plaintiffs

cannot prove by clear and convincing evidence that Walgreens was grossly negligent and

Walgreens has neither acted nor failed to act in a manner that entitles Plaintiffs to recover

punitive or exemplary damages.

       93.     Plaintiffs cannot obtain relief on its claims based on actions undertaken by

Walgreens of which Walgreens provided notice of all material facts.




                                                191
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 192 of 194. PageID #: 35381



       94.     Walgreens is entitled to, and claims the benefit of, all defenses and presumptions

set forth in or arising from any rule of law or statute of this State or any other state whose

substantive law might control the action.

       95.     Walgreens asserts all applicable defenses under Federal Rules of Civil Procedure

8(c) and 12(b) and/or Ohio Rules of Civil Procedure 8(C) and 12(B), as investigation and

discovery proceeds.

       96.     Walgreens reserves the right to assert any other defense available under the Ohio

Revised Code, Ohio common law, the Ohio Constitution, and/or any other state constitution,

statute, or regulation that may apply.

       97.     To the extent they are not otherwise incorporated herein, Walgreens incorporates

as a defense the defenses and arguments raised in the motions to dismiss of the Manufacturer

Defendants, Distributor Defendants, and Pharmacy Defendants in this case.

       98.     Walgreens adopts by reference any additional applicable defense pleaded by any

other Defendants not otherwise pleaded herein.




                                                 192
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 193 of 194. PageID #: 35382



Dated: January 15, 2019             Respectfully submitted,


                                    /s/ Kaspar J. Stoffelmayr
                                    Kaspar J. Stoffelmayr
                                    Katherine M. Swift
                                    Matthew W. Brewer
                                    Sharon Desh
                                    BARTLIT BECK LLP
                                    54 W. Hubbard Street
                                    Chicago, Illinois 60654
                                    Phone: (312) 494-4400
                                    Fax: (312) 494-4440
                                    Email: kaspar.stoffelmayr@bartlitbeck.com
                                    Email: kate.swift@bartlitbeck.com
                                    Email: matthew.brewer@bartlitbeck.com
                                    Email: sharon.desh@bartlitbeck.com

                                    Lester C. Houtz
                                    Alex J. Harris
                                    BARTLIT BECK LLP
                                    1801 Wewatta Street, Suite 1200
                                    Denver, Colorado 80202
                                    Phone: (303) 592-3100
                                    Fax: (303) 592-3140
                                    Email: les.houtz@bartlitbeck.com
                                    Email: alex.harris@bartlitbeck.com

                                    Attorneys for Walgreen Co. and
                                    Walgreen Eastern Co., Inc.




                                     193
Case: 1:17-md-02804-DAP Doc #: 1274 Filed: 01/15/19 194 of 194. PageID #: 35383



                                   CERTIFICATE OF SERVICE

        I hereby certify that this 15th day of January, 2019, I electronically filed a copy of the

foregoing with the Clerk of the Court using the ECF system, which sent notification of such

filing to all counsel of record.


                                                   /s/ Kaspar J. Stoffelmayr
                                                   Kaspar J. Stoffelmayr

                                                   Counsel for Walgreen Co. and Walgreen
                                                   Eastern Co., Inc.




                                                 194
